Case 0:20-cv-62429-RS Document 24 Entered on FLSD Docket 04/16/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-62429-CIV-SMITH/VALLE

 MATTHEW WESLEY TEAL,

         Plaintiff,
 vs.

 FLORIDA FINE CARS, INC.,

         Defendant.
                                                      /

    ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION TO
                          DISTRICT JUDGE

         This matter came before the Court upon the Report and Recommendation to District Judge

 [DE 23] (the “Report”), in which Magistrate Judge Alicia O. Valle recommends the Motion for

 Approval of Parties’ Settlement Agreement and Dismissal with Prejudice [DE 21] be GRANTED.

 There are no objections to the Report. Having reviewed, de novo, the Report and the record, and

 given that there are no objections, it is

         ORDERED that:

         1. The Report and Recommendation to District Judge [DE 23] is AFFIRMED and

 ADOPTED and incorporated by reference into this Court’s Order.

         2. The Motion for Approval of Parties’ Settlement and Agreement and Dismissal with

 Prejudice [DE 21] is GRANTED.

         3. The Court shall retain jurisdiction for forty-five (45) days from the date of this Order to

 enforce the terms of the Settlement Agreement.

         4. This case is CLOSED.
Case 0:20-cv-62429-RS Document 24 Entered on FLSD Docket 04/16/2021 Page 2 of 2




       DONE and ORDERED in Fort Lauderdale, Florida, this 16th day of April, 2021.




 cc:   All Counsel of Record




                                           2
